El Juez Asociado Sb. Audrey,
emitió la opinión del tribunal.
La Ley No. 27 de 27 de Noviembre de 1917 autoriza a las partes que apelan de cualquier materia n orden revisable en apelación de una sentencia para que en lugar de preparar el pliego de excepciones o de exposición del caso que determina el artículo 299 del Código de Enjuiciamiento Civil, puedan sustituirlos por una transcripción de la evidencia preparada por el taquígrafo, y a tal fin podrán radicar en poder del secre-tario de la corte de cuya sentencia, orden o resolución se hu-biera apelado, un escrito solicitando que se haga por el ta-quígrafo la transcripción de la evidencia, escrito que deberá presentarse dentro de 10 días después de haberse archivado la apelación; y según la sección 2a. de dicha ley, al recibir dicho-escrito será el deber de la corte ordenar al taquígrafo que haga la transcripción, la que deberá ser preparada dentro de los 20 días después de habérsele así ordenado por la corte, de-biendo ser entregada al secretario. Ese término puede ser prorrogado por la corte y según otra ley, la No. 81 de 1919, enmendatoria de la anteriormente citada, la prórroga puede pedirse por el taquígrafo o por el apelante.
En el presente caso el 9 de agosto fué registrado el es-crito de apelación y el 18 del mismo mes la parte que interesa, la revisión de la sentencia presentó un escrito dirigido al se-cretario de la corte inferior solicitando de la corte que se pre-*177parara la transcripción por el taquígrafo, pero no aparece del pleito ni del libro de minutas de la corte que ésta diera orden alguna al taquígrafo con tal fin, aunque según declaración ju-rad del secretario él notificó personalmente dicha petición al taquígrafo.
El 7 de septiembre el taquígrafo solicitó- por escrito de la corte una primera prórroga de 30 días que le fué concedida, sin que ese escrito aparezca registrado por el secretario, ni la orden de prórroga aparezca en el libro de minutas de la corte. Después en otro escrito fechado el 7 de octubre, que fué registrado por el secretario el día 9, el taquígrafo solicitó y obtuvo de la corte otra prórroga de .30 días más. En 31 de octubre el taquígrafo entregó la transcripción al secretario, pero antes, el día 19 de ese mes, la parte apelada había pre-sentado en este Tribunal Supremo su moción solicitando que desestimemos la apelación por el fundamento de que sin orden de la corte el taquígrafo no está autorizado para preparar la transcripción; por haber vencido el término de 20 días fijado por la ley, y porque aún suponiendo que la corte de distrito concedió el 7 de septiembre una primera prórroga de 30 días a solicitud del taquígrafo, la petición de la segunda prórroga fué registrada el día 9 de octubre, dos días después de haber vencido la primera, por lo que siendo nula la segunda pró-rroga concedida, la transcripción de la apelación debió ser pre-sentada en este Tribunal Supremo dentro de los 30 días si-guientes a haber sido interpuesta la apelación.
En oposición a esa solicitud alegan los apelantes que no es necesaria la orden de la corte para que el taquígrafo hiciera la transcripción de la evidencia porque, según la ley, cuando tal petición se hace la corte está en el deber de ordenar al ta-quígrafo que haga la transcripción y así carece de discreción para negarla, y porque la ley fija al taquígrafo como término el de 20 días aunque puede ser prorrogado.
No solamente dispone la ley con palabras claras y expresas que la corte será la que ordene al taquígrafo que prepare la *178transcripción de la evidencia, por lo qne su mandato no pnede ser suplido por el secretario sino qne, además, es ne-cesaria tal orden porque desde que se dicta es que empiezan a contarse los 20 días que tiene el taquígrafo para hacer su trabajo; y aunque dice la ley que será el deber de la corte or-denar que la transcripción sea becba por el taquígrafo, tal precepto no es imperativo puesto que debiendo ser dada cuando exista una apelación y cuando la petición se hace den-tro de los 10 días de haber sido establecida es indudable que la corte debe estar convencida de que tales condiciones exis-ten para que tenga el deber de dar dicha orden. Por consi-guiente es necesario que la corte ordene que se haga la trans-cripción por el taquígrafo para que ésta sustituya a la exposi-ción del caso o pliego de excepciones dispuestos en el artículo 299 del Código de Enjuiciamiento Civil, según ha sido en-mendado.
■ Por otra parte, aunque se aceptara lo que sostienen los ape-lantes y en consecuencia admitiendo como cierto que el taquí-grafo aún sin orden de la corte y por la sola petición podía preparar la transcripción dentro de 20 días o de las pró-rrogas qúe le fueran concedidas, siempre resultaría que ven-ciendo el 7 de septiembre la primera prórroga de 30 días que le fué concedida, hasta el día 9 no radicó con el secretario la otra petición de prórroga por lo que estando vencida entonces la primera, no tenía facultad la corte para conceder la segun-da y por tanto el término para presentamos la transcripción de la apelación venció a los 30 días de haber sido interpuesta sin que dentro de él se nos haya presentado la transcripción de la apelación.
La apelación debe ser desestimada.

Desestimada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.